The judgment under review herein should be affirmed, for the reasons expressed in the opinion delivered in the Supreme Court, with this amplification: The opinion correctly states that the question of the admissibility of confessions is for the court solely and that the ruling thereon is not reviewable on writ of error if there is any legal evidence to support the finding. It should be added, however, that when, as here, the entire record of the proceedings is before the court upon the one hundred and thirty-sixth section of the Criminal Procedure act, it is necessary to consider not merely whether there was evidence of the confession having been made voluntarily, but whether the sufficiency of the evidence supports the finding of the trial court that the confession was voluntary. State v. Morehouse,97 N.J.L. 285; State v. Compo, 108 Id. 499. We find that the sufficiency of the evidence does affirmatively support the finding that the confession was voluntary.
For affirmance — THE CHANCELLOR, LLOYD, CASE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 11.
For reversal — None.